EDMONDS, J.,
dissenting.
The majority holds that a lessor of equipment who retains title merely to secure payment of a purchase price is an “owner” for purposes of liability under the Oregon Safe Employment Act (SEA). The majority reads ORS 654.005(6) too broadly. “Owner” is defined by that statute:
“[E]very person having ownership, control or custody of any place of employment or of the construction, repair or maintenance of any place of employment.”
*182That definition must be read in context with the statutory policy of the SEA1 to encourage employers and employees to provide safe and healthy work conditions. The act is aimed at those who control that environment. Nowhere is an intent expressed to regulate the conduct of a lending institution, such as Franklin, that utilized a lease as a security device and whose only involvement with the equipment in this case was leasing it to JB Rock, who in turn leased it to Bower’s Excavating Company.
The majority’s application of the literal meaning of “owner” produces an absurd result. If the literal import of a word in a statute is so at variance with the apparent policy of the legislation as a whole as to bring about that sort of result, we should define the word consistently with the legislature’s intent. See Brown v. Portland School Dist. # 1, 291 Or 77, 83, 628 P2d 1183 (1981), quoting Johnson v. Star Machinery Co., 270 Or 694, 704, 530 P2d 53 (1974). “Owner,” in the context of *183the SEA means a person who has the ability to comply with ORS 654.022, not someone who is an owner for the purpose of holding a security interest.
I dissent.
Buttler, P. J., joins in this dissenting opinion.

 ORS 654.003 provides:
“Policy. The purpose of the Oregon Safe Employment Act is to assure as far as possible safe and healthful working conditions for every working man and woman in Oregon, to preserve our human resources and to reduce the substantial burden, in terms of lost production, wage loss, medical expenses, disability compensation payments and human suffering, which is created by occupational injury and disease. To accomplish this purpose the Legislative Assembly intends to provide a procedure which will:
“(1) Encourage employers and employees to reduce the number of occupational safety and health hazards and to institute new programs and improve existing programs for providing safe and healthful working conditions.
“(2) Establish a coordinated program of worker and employer education, health and safety consultative services, demonstration projects and research to assist workers and their employers in preventing occupational injury and disease, whatever the cause.
“(3) Authorize the Director of the Department of Insurance and Finance and the designs of the director to set reasonable, mandatory, occupational safety and health standards for all employments and places of employment.
“(4) Provide an effective program, under the Director of the Department of Insurance and Finance, to enforce all laws, regulations, rules and standards adopted for the protection of the life, safety and health of employees.
“(5) Establish appropriate reporting and research procedures which will help achieve the objectives of the Oregon Safe Employment Act, identify occupational hazards and unsafe and unhealthy working conditions, and describe the nature of the occupational safety and health problem.
“(6) Assure that Oregon assumes fullest responsibility, in accord with the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), for the development, administration and enforcement of safety and health laws and standards.”